            Case 6:18-bk-06515-ABB          Doc 46      Filed 02/06/19     Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

IN RE:                                                            CASE NO.: 6:18-bk-6515-ABB
                                                                                   Chapter 13
KATHY LEE DUERSON-LOVE
       Debtor          /

                   NOTICE OF CHANGE OF ADDRESS FOR DEBTOR

   COMES NOW the Debtor, KATHY DUERSON-LOVE, by and through the undersigned

attorney and hereby gives notice to all parties in interest of a change of address for the Debtor:

Address on Docket:                                        NEW ADDRESS:

219 Southern Breeze Drive                          20005 Hwy 27 # 358
Minneola, FL 34715                                 Clermont, FL 34715

Delete old address from mailing matrix.

                                 CERTIFICATE OF SERVICE

   I HEREBY CERTIFY that a copy of the foregoing has been provided to all interest parties
and creditors on the attached current mailing matrix this 6th Day December 2019.

                                     Respectfully submitted,
                                     /s/Samuel R Pennington
                                     Samuel R. Pennington
                                     Pennington Law Firm, P.A.
                                     303 N. Texas Ave
                                     Tavares, FL 32778
                                     (407) 647-8833
                                     Fax : (407) 671-5679
                                     Email: info@penningtonlawfirmpa.com
                                     Attorneys for Debtor
